Citation Nr: 0720623	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-16 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin rash.

2.  Entitlement for service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The veteran had active service from April 1964 to April 1966.

In September 1999, the Board of Veterans' Appeals (Board) 
denied entitlement to service connection for a skin rash.

In December 2002 the Columbia, South Carolina regional office 
(RO) of the Department of Veterans Affairs (VA) denied 
entitlement to service connection for diabetes mellitus and 
found that new and material evidence had not been submitted 
to reopen the claim for service connection for a skin rash.  
In June 2003, the Board received a statement from the veteran 
in which he disagreed with both of these decisions.  This 
statement was ultimately associated with the claims file and 
returned to the RO, although the date of receipt by the RO is 
not clear from the record.  

Notices of disagreement are to be filed with the entity that 
entered the decision being appealed.  38 U.S.C.A. § 7105(b) 
(West 2002).  Where, however, a veteran misfiles a document 
with the Board, equitable tolling of the time limit for 
filing is possible.  See Hunt v. Nicholson, 20 Vet. App. 519 
(2006).  Three criteria must be satisfied: (1) the veteran 
must have exercised due diligence in pursuing his rights; (2) 
the misfiled document must reveal a clear intention by the 
veteran to seek further review; and (3) the misfield document 
must put VA on notice of the veteran's intentions.  Hunt v. 
Nicholson, at 524-5.  

The Board finds that these requirements are met and that the 
June 2003 statement served as a notice of disagreement with 
the December 2002 RO decision.  


FINDINGS OF FACT

1.  A September 1999 Board decision denied the veteran's 
claim for service connection for a skin rash on the bases 
that there was no relationship between the current skin rash 
and his military service.

2.  Evidence received since the September 1999 Board decision 
does not relate to an unestablished fact necessary to 
substantiate the claim seeking service connection for a skin 
rash, and does not raise a reasonable possibility of 
substantiating the claim. 

3.  The veteran did not serve in Vietnam.

4. The veteran is not shown to have been exposed to Agent 
Orange in connection with his duties in service. 

5.  The veteran has Type II diabetes mellitus, first 
demonstrated many years after service.

6.  The veteran's Type II diabetes mellitus is not related to 
any in-service disease or injury, including exposure to Agent 
Orange or other herbicides.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the 
claim for service connection for a skin rash is not reopened.  
38 U.S.C.A. § 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.156 (2006). 

2.  Diabetes mellitus was neither incurred in nor aggravated 
by military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For the issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a skin 
rash, the U.S. Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice in a new and material evidence 
claim must include (with some degree of specificity) notice 
of the evidence and information that is necessary to reopen 
the claim and the evidence and information that is necessary 
to establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

Here, a June 2004 letter provided the veteran with VCAA 
notice pertaining to both issues on appeal; including of what 
was necessary to establish the underlying claim of service 
connection, and of his and VA's responsibilities for 
obtaining evidence.  It also advised him that he needed to 
submit new and material evidence to reopen his claim.  The 
Board's decision had provided him with specific and actual 
knowledge of the reasons for the denial.

The June 2004 letter specifically advised him that he needed 
to submit new evidence that must pertain to the reason why 
his claimed was previously denied.  As the veteran is shown 
to have been notified of what is necessary to reopen the 
claim of service connection for a skin rash, remanding the 
case for the RO to re-notify him of the requirements would 
serve no useful purpose, but would merely cause unnecessary 
delay in the administrative process.

The June 2004 letter also contained notice as to the elements 
required by Pelegrini.  However, the veteran did not receive 
notice about the evidence needed to establish a rating or 
notice regarding an effective date.  Since the claim to 
reopen is being denied, no rating is being given and no 
effective date is being set.  He is, therefore, not 
prejudiced by the lack of notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

There was a timing deficiency with the June 2004 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was remedied by the readjudication of the 
claim after the notice was provided.  Id.

The June 2004 VCAA letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them. 

Finally, with respect to the fourth element, the VCAA letter 
contained a notation that the veteran was to send VA any 
additional information that would substantiate his appeal.  
This statement served to advise the veteran to submit any 
evidence in his possession pertinent to the claims on appeal. 

The veteran did not receive notice about the evidence needed 
to establish a rating or notice regarding an effective date.  
Since the claim is being denied, no rating is being given and 
no effective date is being set.  He is, therefore, not 
prejudiced by the lack of notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Thus, all required notice was given.

The duty to assist

Regarding the duty to assist, the veteran in his VA Form 9 in 
May 2005 requested that VA obtain the veteran's records from 
Fort Richardson in Alaska and Fort Knox in Kentucky to 
determine if there was any Agent Orange or other herbicide 
stored or transported at these bases when he was stationed 
there.  To date, VA has not conducted this requested 
investigation.  The Board notes that the veteran has not 
alleged that he was exposed to herbicides on these bases.  
Instead, he contends that it is possible that Agent Orange 
was merely stored there.  In addition, there is no other 
evidence that the veteran was exposed to herbicides on these 
bases and the mere storage of herbicides would not show that 
he was actually exposed to herbicides.  Significantly, the 
National Personnel Records Center (NPRC) indicated that the 
veteran did not serve in Vietnam and there were no records of 
the veteran being exposed to herbicides.  Therefore, the 
veteran is not prejudiced by the Board's proceeding with 
appellate review.

Notably, the duty to assist by arranging for a VA examination 
or obtaining a medical opinion does not attach until a 
previously denied claim is reopened.  38 C.F.R. § 
3.159(c)(4)(iii).  VA has met its assistance obligations 
regarding the claim to reopen the veteran's claim for claim 
for service connection for a skin rash.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, VA medical center (VAMC) 
records and private medical records.  

To date, VA has not afforded the veteran a VA examination, or 
obtained an opinion as to the etiology of his claimed 
diabetes mellitus.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision. 38 U.S.C.A. 
§ 5103A(c)(4).  Evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

In the instant case, there is no competent evidence that the 
veteran's diabetes mellitus may be related to service, 
including exposure to Agent Orange or other herbicides.  
There is no evidence of exposure to herbicides, and the 
veteran has not reported a continuity of symptomatology 
extending from service.  In his notice of disagreement dated 
in May and received in June 2003, the veteran claimed a 20 
year history of diabetes, which would place the onset long 
after service.  For these reasons, an examination or opinion 
is not necessary.  

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 


I.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin rash.

The September 1999 Board decision denied service connection 
for a skin rash on the basis that there was no relationship 
between the veteran's service and his skin rash.  Board 
decisions are final on the date of the date stamped on the 
face of the decision, unless the Chairman of the Board 
ordered reconsideration of the decision.  38 U.S.C.A. §§ 
7103(a), 7104(a) (West 2002); 38 C .F.R. § 20.1100 (2006).

A final decision will be reopened if new and material 
evidence is submitted or obtained.  38 U.S.C.A. § 5108. 

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, supra.

The evidence of record included service medical records 
containing no evidence of a skin condition, and a separation 
examination that indicated the veteran's skin was normal.

Also of record was a report of treatment performed by Dr. 
Griffin, Dr. Stretcher and other doctors from 1975 to 1997.  
The records indicate that the veteran had received regular 
treatment for skin disorders.

The veteran also underwent a VA examination in October 1997.  
The examiner concluded that the veteran had a bilateral hand 
rash of unknown etiology with chronic scarring and 
dipigmentation to a mild degree on both hands.

On June 5, 2002, the RO received the veteran's application to 
reopen his claim for service connection for a skin rash and 
to establish service connection for diabetes mellitus.  In a 
December 2002 rating decision, the RO denied the veteran's 
claim for service connection for diabetes mellitus and failed 
to reopen the veteran's claim for service connection for a 
skin rash as the veteran did not submit new and material 
evidence that pertained to his skin rash claim.

In January 2003, additional evidence was considered by the 
RO.  This included the previously submitted treatment records 
from Dr. Griffin, Dr. Stretcher and other doctors from 1975 
to 1997 and new photographs of the veteran's hands.  

Evidence received since the September 1999 Board decision 
consists of VA and private treatment records and statements 
from the veteran and his representative.  The veteran's 
statements repeat previously considered contentions that his 
skin rash began in service.

The treatment records documents the previously demonstrated 
skin rash.  An August 1995 private treatment note assessed 
the veteran with photo dermatitis.  The treating doctor 
stated that the veteran's skin condition might be due to 
Glynase, a medicine for diabetes.

A private treatment note in October 1996 notes that the 
veteran had a long history of atopic dermatitis.  A private 
treatment note in February 1997 noted that Dr. Stressing felt 
that the veteran's skin rash was related to the sulfomurea 
(Glucotrol), a diabetes medication.

In May 1998, the veteran underwent a dermatological 
consultation at the Columbia, South Carolina VA Medical 
Center.  The physician stated that the veteran evidently had 
a long history since the time of Vietnam and from being in 
Alaska of a rash which the veteran stated would be on his 
feet and hands and would be very pruitic in nature.  He noted 
that the veteran was currently without a rash.  The 
dermatologist concluded that the veteran had a history of 
tinea pedis with reaction that was based on the notes with 
the veteran.

The veteran also submitted records from Piedmont Eye 
Associates.

The unestablished element in the Boards decision was evidence 
linking a current disability to service.

The newly received evidence confirms continuing treatment for 
a skin condition, but the previous evidence also showed such 
a condition, hence this evidence is not material.

Newly received private records relate the veteran's skin rash 
to medication for diabetes medicines; but because service 
connection has not been established for diabetes, this 
evidence could not substantiate the claim.  

The May 1998 VAMC dermatologist consultation reports a 
history of skin disease back to "Vietnam."  This statement 
is inaccurate, however, in that the veteran never served in 
Vietnam, and has never reported a continuity of 
symptomatology beginning in service.  An assessment based on 
an inacurate history is of no probative value.  Boggs v. 
West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. 
App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993) 

The veteran's contentions are not new and material because 
they were previously considered and rejected.  He has, in 
essence, reported a history of skin disease beginning in the 
1970's.

No additional evidence received since the September 1999 
Board decision relates to the unestablished facts needed to 
substantiate the service connection claim.  Consequently, the 
additional evidence received does not raise a reasonable 
possibility of substantiating the claim, and is not material.  
The claim is, therefore, not reopened.

II.  Entitlement for service connection for diabetes 
mellitus.

Applicable laws and regulations in service connection claims 

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii)(2006).

Type II diabetes mellitus manifested to a degree of 10 
percent at any time after service shall be service connected, 
if a veteran was exposed to a herbicide agent during active 
military, naval, or air service, and the requirements of 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, and provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. §§ 3.309(e); 3.307(a)(6)(ii) 
(2006).

Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as diabetes mellitus, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Notwithstanding the provisions of §§ 3.307, 3.309, the United 
States Court of Appeals for the Federal Circuit has held that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994).

Factual Background

The veteran's service medical records are negative for 
diagnoses, treatments or symptoms of diabetes mellitus.  The 
veteran's February 1966 separation examination had no 
findings of diabetes mellitus and no symptoms consistent with 
diabetes mellitus.

The veteran received periodic treatment from January 1987 to 
September 1995 from a private doctor for diabetes.  Records 
dated in January and March 1987 report Type II diabetes 
mellitus with fair control.  In September 1995, the treating 
doctor stated that the veteran had Type II diabetes mellitus 
with excellent control.  

In March 1997 the veteran was admitted to the Spartansburg 
Regional Medical Center with heart difficulties.  The 
diagnoses included non-insulin dependent diabetes mellitus 
and postoperative anemia.

In a January 2002 treatment note, Dr. Arnold of the Cardio 
Medical Associates confirmed that the veteran had diabetes 
mellitus.

Analysis

The veteran contends that his current diabetes mellitus is a 
result of exposure to herbicides during service.  

The veteran's DD Form 214 reflects that he had one year and 
eight months of foreign service.  However, the veteran's 
service medical records as well as his service personnel 
record reflect no service in the Republic of Vietnam.  
Rather, as the veteran himself asserts, he performed active 
service at Fort Jackson in South Carolina, Fort Richardson in 
Alaska and at Fort Knox in Kentucky. 

VA also made a request to the NPRC to verify the veteran's 
service in Vietnam or potential herbicide exposure.   The 
response indicated that the veteran did not serve in Vietnam 
and there were no records of the veteran being exposed to 
herbicides.  

Because the veteran did not serve in the Republic of Vietnam, 
he is not presumed to have been exposed to herbicides.  38 
C.F.R. §§ 3.307 (a)(6)(iii); 3.309(e).

The veteran, however, asserts that he may have been exposed 
to Agent Orange during his active duty which was outside of 
Vietnam as he requested that VA investigate whether Agent 
Orange was stored or transported by units at bases where he 
served.  The veteran also submitted a November 2000 VA news 
release regarding Agent Orange and exposure outside of 
Vietnam.  

The Board notes that no military base or facility in Alaska 
is listed in the Department of Defense document as a location 
outside of Vietnam where herbicides were used or tested.  
Additionally, neither Fort Knox nor Fort Jackson are listed 
in the Defense Department document.  As stated above, the 
NPRC also confirmed that the veteran was not exposed to 
herbicides.

As the veteran's service in Alaska, Kentucky and South 
Carolina are not included as one of the qualifying exceptions 
for exposure to Agent Orange outside of Vietnam; there is no 
presumption of exposure to Agent Orange or other herbicides 
coincident with that service. 

The veteran's diabetes mellitus was first diagnosed in or 
about 1987, approximately 21 years after separation from 
service.  Therefore, the evidence does not suggest that his 
diabetes mellitus was manifested within one year of 
separation from service.  The veteran, as noted earlier, has 
not contended that diabetes was present until many years 
after service.  Thus, he is not entitled to service 
connection for diabetes mellitus on a presumptive condition 
under the criteria applicable to chronic diseases.  38 C.F.R. 
§§ 3.307, 3.309(a).

Failure to establish presumptive service connection based on 
herbicide exposure does not preclude the veteran from 
establishing direct service connection.  Stefl v. Nicholson, 
No. 04-2192 (U.S. Vet. App. Mar. 27, 2007); see also Combee 
v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994). 

However, the service and post-service medical records fail to 
establish a causal relationship or linkage between the 
veteran's diabetes and any event or incident of his active 
duty service.  He has not reported a continuity of 
symptomatology.

None of the medical records even mention the etiology of the 
veteran's diabetes mellitus.  In the absence of competent and 
credible medical evidence establishing a medical nexus 
between the veteran's current disability and his active 
service, service connection for diabetes mellitus on a direct 
basis must be denied.

As there is no competent evidence linking current diabetes 
mellitus to service, the preponderance of the evidence is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the doctrine of reasonable doubt is not 
for application and the claim for service connection for 
diabetes mellitus, including as a result of herbicide 
exposure, must be denied on both a presumptive and direct 
basis.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER


New and material evidence has not been received to reopen a 
claim for service connection for a skin rash. 

Entitlement for service connection for diabetes mellitus is 
denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


